Citation Nr: 1500793	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for residuals of a bilateral bunionectomy.

3.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran had active service from May 1979 to May 1982 with subsequent service in the Reserve National Guard from May 1982 to April 1986.  

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a April 2010 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Montgomery, Alabama. 

The Veteran testified at a Travel Board hearing before the undersigned in February 2014.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to dental treatment has been raised by the record in the February 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's February 2014 hearing, he testified that he submitted evidence to the VA in 1982 or 1983 after his first separation from service regarding his hypertension claim.  The record contains no evidence of this claim or the medical records the Veteran asserts he submitted at that time.  

The record also contains incomplete service treatment records.  The Board notes that the Veteran was afforded a medical examination in March 1979, less than 2 months prior to his start of active duty.  This examination is marked as his enlistment exam.  It notes no hypertension, back pain, or foot trouble.  The Veteran noted that he was in good health.  The record also contains the front page of a May 1979 report of medical history and report of medical examination.  This is dated May 31, 1979, 21 days after the Veteran's start of active duty service and is noted as a separation examination.  The Board acknowledges that either the date or the purpose of the examination must be incorrect.  The copy shows that there is writing on the reverse side of these records that has partially shown through the page, but a copy of that side is not available.  The Board finds that the second page of this examination may be extremely probative in determining the onset of the Veteran's back disability, bunion disability, and hypertension.  The Board requests that the RO attempt to obtain and associate with the file any outstanding service treatment records, specifically those noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding service treatment records, including, but not limited to, both sides of the May 1979 report of medical history and report of medical examination.  All attempts to obtain these records should be documented in the claims file.

2.  Attempt to obtain and associate with the claims file any outstanding claims documents or treatment records related to the Veteran's asserted claim submitted to VA in 1982 or 1983.  All attempts to obtain these records should be documented in the claims file.

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection for the disabilities on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






